               Case 2:17-cr-00185-JCC Document 59 Filed 04/01/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES OF AMERICA,                            CASE NO. CR17-0185-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    MICHAEL ANTHONY AVINGER,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the Government’s motion for an extension of time
18   to respond to Mr. Avinger’s pro se motion for compassionate release (Dkt. No. 57). The
19   Government argues that an extension is necessary because it needs to investigate whether Mr.
20   Avinger’s daughter is being cared for adequately because Mr. Avinger’s motion is premised, in
21   large part, on his allegations that she is not. (See Dkt. No. 58 at 1.) In addition, the Government
22   has referred Mr. Avinger’s motion to the Federal Public Defender’s Office so that the Office may
23   determine whether counsel should be appointed. (Dkt. No. 57 at 1–2.) Having thoroughly
24   considered the motion and the relevant record and finding good cause, the Court GRANTS the
25   motion. The Court DIRECTS the Clerk to renote Mr. Avinger’s motion for consideration on
26   April 16, 2021. The Government shall respond to the motion no later than April 13, 2021.


     MINUTE ORDER
     CR17-0185-JCC
     PAGE - 1
             Case 2:17-cr-00185-JCC Document 59 Filed 04/01/21 Page 2 of 2




 1         DATED this 1st day of April 2021.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR17-0185-JCC
     PAGE - 2
